Citation Nr: 0828399	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-09 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for PTSD.

2.  Entitlement to service connection for non-ischemic 
cardiomyopathy with congestive heart failure (CHF) as due to 
an undiagnosed illness, to include as secondary to post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1969, 
from October 1990 to May 1991, and from March 1992 to August 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which denied service 
connection for non-ischemic cardiomyopathy with CHF.

This appeal also comes before the Board on appeal from a May 
2006 rating decision which denied service connection for 
PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), is applicable to 
these claims.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  The Board notes that during his video conference 
hearing, the veteran amended his service connection claim for 
a heart disability to include as secondary to PTSD as well.  
Appropriate action should be taken to ensure adequate VCAA 
notice as to all elements of the claims has been provided, 
including notice as to the information and evidence necessary 
to substantiate a secondary service connection claim pursuant 
to 38 C.F.R. § 3.310 (2007).

The veteran testified before the undersigned Veterans' Law 
Judge in June 2008 during his video conference hearing that 
he was in receipt of Social Security Administration (SSA) 
disability benefits.  However, neither the decision from the 
SSA awarding the benefits nor the medical records on which 
the decision was based have been obtained.  As such, VA has a 
duty to assist in gathering Social Security records when put 
on notice that the veteran is receiving Social Security 
benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Masors v. Derwinski, 2 Vet. App. 180 (1992).  
Therefore, the AMC/RO should obtain the veteran's SSA records 
and the associated medical records and associate them with 
the claims folder.

The veteran contends that he suffers from PTSD as a result of 
two stressful events during his period of active service.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
See 38 C.F.R. § 3.304(f) (2007).

The veteran's service personnel records indicated that he 
served in Vietnam from April 1967 to April 1968, and served 
in the Southwest Asia theater from December 1990 to April 
1991.  The veteran has alleged two principal stressors in 
service that caused his PTSD.  In his VA Form 21-0781 
(Statement in Support of Claim for Service Connection for 
PTSD), in a May 2006 written statement, and in his Board 
testimony (transcript, at pp. 7-10), the veteran said that 
during his year in Vietnam he was assigned to the 159th 
Engineers and drove around in an uncovered Jeep with a Major 
Harris to an ammunition dump at Bien Hoa that was often under 
enemy mortar fire.  He said that he drove in fear of his life 
all during the Tet Offensive and that morning reports should 
detail the attacks on his unit.  The Board also notes that 
the veteran testified that his fears during the Tet Offensive 
occurred in May 1967 while the Tet Offensive actually 
occurred later in January or February 1968.  (Transcript, at 
p. 12).

During his Board hearing, the veteran testified to another 
stressor while stationed in Saudi Arabia.  He said that he 
was a squad leader of fuel tankers, in charge of 10 people 
and five 5,000-gallon trucks.  The fuel tankers hauled fuel 
to various locations around Saudi Arabia.  Several times 
there were blow ups in the dessert.  On at least one occasion 
the squad had to stay parked until daylight because they were 
near the border with Iran or because of their proximity to 
the enemy line.  He said that it was frightening; even though 
they did not come under attack that night they could hear 
enemy fire close by.  He was relieved that he brought 
everybody back alive.  (Transcript, at pp. 16-17, 20-21).

The Board notes that the RO did not seek clarification from 
the veteran or his representative about the first alleged 
stressor in Vietnam, and that the veteran did not provide 
information on the second alleged stressor in Saudi Arabia 
until the June 2008 video conference hearing.  Therefore, 
additional development as to potential stressors is required.  

The Board notes that further efforts consistent with VA's 
duty to assist obligation are found to be necessary in order 
to assist the veteran in obtaining verification of the 
claimed in-service stressors leading to the onset of his 
claimed PTSD disability.  The AMC/RO should again attempt to 
obtain for each incident in Vietnam and Saudi Arabia, from 
either the veteran or his representative, the veteran's 
specific unit information, the location of the mortar attacks 
in Vietnam and the location or route of travel of the 
veteran's squad when making fuel deliveries in Iraq, and 
dates when these alleged in-service stressors occurred to 
within a two-month time frame.  

Attention is called to VA Training Letter TL07-02 (Resources 
for Research of Posttraumatic Stress Disorder (PTSD) 
Stressors) and the TL07-02 Enclosures: Verification of In-
Service Stressors Using Available Resources and Appendix A 
(Identification of Basic Information PTSD Stressor 
Corroboration Research), dated March 7, 2007.  Effective 
August 9, 2007, a stressor verification site was also added 
to VA's "Rating Job Aids" webpage.  Development should be 
undertaken pursuant to instructions provided in the training 
letter.

If the RO does not send a request for verification of 
stressor information to JSRRC in this matter, then it must 
inform the veteran and his representative why existing 
information in the claims file is insufficient.  

A provisional diagnosis of PTSD is found in an unsigned 
letter the veteran submitted to VA at the time of the hearing 
from a retired registered nurse who, in the past, had been 
employed at a VA medical facility.  However, the Board's 
review of the claims file failed to uncover any record of VA 
or private psychiatric treatment of the veteran for PTSD.  
Upon remand, if an in-service stressor is verified, then the 
veteran should be afforded a VA examination to assess whether 
he has PTSD due to a verified in-service stressor.

The Board observes that the RO only obtained available 
service treatment records from an unknown source in January 
2006.  The Board further observes that though there are one 
or more service treatment records dated in 1994, there appear 
to be no examinations or clinical records for the time period 
of March 1992 to August 1992, the period of the veteran's 
last tour of active duty when he was reactivated from the 
Army Reserve in support of Operation Desert Storm.  
Accordingly, it is likely that additional service treatment 
records are available beyond those already associated with 
the claims file; these records should be obtained from the 
appropriate custodian and associated with the claims file.

The RO also should obtain and associate with the claims file 
all outstanding VA records.  The claims file reflects that 
the veteran has received medical treatment from the 
Charleston, South Carolina, VA Medical Center ("VAMC"); 
however, as the claims file only includes records from that 
facility dated up to August 2007, any additional records from 
that facility should be obtained.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
as interpreted by United States Court of 
Appeals for Veterans Claims and the U.S. 
Court of Appeals for the Federal Circuit, 
are fully complied with and satisfied.   

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his PTSD and 
heart disorders since August 2007 (the 
date of the last VA outpatient treatment 
note of record).  After the veteran has 
signed the appropriate releases, pertinent 
records not already associated with the 
claims folder should be obtained and 
associated with the claims folder.  Of 
particular interest are any outstanding 
records of evaluation and/or treatment of 
these disorders from the Charleston, South 
Carolina, VAMC, from August 2007 to the 
present.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The AMC/RO is to undertake appropriate 
efforts to obtain a complete copy of any 
Social Security Administration disability 
determination, as well as all associated 
medical records.  If the AMC/RO cannot 
obtain those records, a notation to that 
effect should be inserted in the file.  
The veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow the veteran 
the opportunity to obtain and submit those 
records for VA review.

4.  The AMC/RO also should obtain copies 
of all available examination reports and 
service treatment records from the 
appropriate custodian for the period from 
December 1990 to May, 1991; and from March 
1992 to August 1992, in accordance with 
the applicable VA procedure.  The AMC/RO's 
efforts should include, but are not 
limited to, requesting assistance from the 
National Personnel Records Center (NPRC) 
and/or any other appropriate agency, such 
as the Commandant of the Army Reserve.  
The AMC/RO should continue its efforts to 
locate such records until it is reasonably 
certain that such records do not exist and 
that further efforts to obtain those 
records would be futile.  The veteran 
should be notified of the AMC/RO's 
unsuccessful attempts to locate these 
alleged missing service medical records 
from his active duty service, as well as 
any further actions to be taken.

5.  The AMC/RO should contact the veteran 
and request additional details regarding 
his claimed stressors, to include as many 
specifics as to the units he was assigned 
to in Vietnam and in Saudi Arabia, the 
locations of any mortar attacks of his 
unit in Vietnam and the location or route 
of travel of the veteran's squad when 
making fuel deliveries in Iraq, and dates 
when these alleged in-service stressors 
occurred to within a two-month time frame.  
He should be given an adequate opportunity 
to respond.

6.  Thereafter, additional development 
regarding the claimed in-service stressors 
should be undertaken pursuant to VA 
Training Letter 07-02 and enclosures.  
Once all additional development has been 
completed regarding the claimed stressors, 
the AMC/RO is to prepare the necessary 
documentation for submission to the JSRRC 
with a request for verification of the 
veteran's claimed in-service stressors, as 
alleged.  If unable to provide such 
information, JSSRC should be asked to 
identify the agency or department that may 
provide such information and follow-up 
inquiries should be conducted accordingly.

7.  Following receipt of additional data 
from the JSRRC, and/or any additional 
source, as well as the completion of any 
additional development suggested by any of 
the aforementioned organizations, the 
AMC/RO must prepare a report detailing the 
nature of any in-service stressful event, 
verified by the data on file.  The report 
and/or determination relating to the 
foregoing must then be added to the claims 
file.  

8.  Thereafter, and only if one or more 
in-service stressors have been verified, 
the veteran is to be afforded a VA medical 
examination by a psychiatrist or 
psychologist.  The purpose of such 
examination is to ascertain the nature and 
etiology of the veteran's claimed PTSD.  
All indicated tests and studies are to be 
performed, and a comprehensive social, 
educational and occupational history are 
to be obtained.  Prior to the examination, 
the claims folder and a copy of this 
remand must be made available to the 
psychiatrist or psychologist for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
Such examination is to include a review of 
the veteran's history and current 
complaints, as well as a comprehensive 
mental status evaluation.  Any indicated 
diagnostic studies, including 
psychological testing, must also be 
accomplished, if deemed warranted by the 
examiner. All established psychiatric 
diagnoses are then to be fully set forth.

It is requested that the examiner offer an 
opinion, with full supporting rationale, 
as to whether the veteran has PTSD meeting 
the criteria of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994), 
and, if so, whether it is at least as 
likely as not that the veteran's PTSD is 
the result of any verified in-service 
event.  Such discussion must include the 
examiner's opinion as to the presence or 
absence of linkage between current 
symptoms of the veteran and any verified 
stressor.  

9.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

10.  The AMC/RO must review the claims 
file and ensure that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

11.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished an 
appropriate SSOC and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


